Citation Nr: 1760392	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  17-10 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative disease of the lumbar spine.

2. Entitlement to service connection for radiculopathy of the lower right extremity, to include as secondary to degenerative disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from August 1959 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran's lumbar spine arthritis is not attributable any duties, injury or incident that occurred during service, and it did not manifest within one year of service discharge.

2. The Veteran's radiculopathy of his lower right extremity is not attributable to service or to have been incurred or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection of lumbar spine arthritis are not met. 
38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for secondary service connection for radiculopathy of the lower right extremity, to include as secondary to a low back disability, are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Direct service connection may only be granted by showing evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and a nexus between the two. 38 C.F.R. § 3.303(d).
With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. §§ 3.307, 3.309(a)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).
VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a); 38 C.F.R. § 3.310. Medical evidence is considered competent where evidence is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). VA is also required to accept all competent lay evidence, 38 C.F.R. § 3.159(a)(2), and the Board can weigh lay evidence in determining whether it supports an in-service injury. Barr v. Nicholson, 21 Vet. App. 303 (2007). In weighing lay evidence versus medical, the Board may find expert medical evidence more probative when it concerns the medical issue in question. King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).
A. Lumbar Spine

The Veteran's DD-214 shows he was a naval deep-sea diver and retired at the rank of chief warrant officer.   The Veteran submitted and the Board takes note of his long career in diving and training divers including his July 2007 report on the nature of these duties.  The Board also takes note of the Veterans Benefits Administration Training Letter 07-04 addressing the medical consequences of diving.  In his statement, the Veteran reported that divers are susceptible to osteoarthritis of the shoulders and hips and pain in the back.  The Training Letter notes that dysbaric osteonecrosis (a degenerative disease of the bone) can be caused by diving, most commonly in the shoulders and hips.  In subsequent statements, the Veteran contended that heavy diving equipment caused his current spinal disease.  The Veteran also submitted a statement citing a September 2011 study by the Navy Experimental Diving Unit finding that Navy divers generally have a higher incidence of arthritis or joint disease.  
Following a April 2012 VA examination, the RO granted service connection for degenerative joint disease of both shoulders based in part on a VA physician's assistant's medical opinion that the disease was caused by his occupation as a diver.  In a March 2013 VA examination, a physician evaluated the cervical spine, diagnosed cervical spondylosis, but found no evidence of dysbaric osteonecrosis lesions, and concluded that the spondylosis was not caused by diving but rather by the process of aging.  However, in November 2016, the Board granted service connection for cervical spine disease in part based on an opinion provided by a former Navy medical officer, discussed in more detail below.  
The RO received the Veteran's claim for service connection for lumbar spine herniated disc, bulging disc, and facet arthropathy, and for bilateral lower extremity radiculopathy in February 2014.   
The Veteran did not complain of issues with his lower back during service or upon exiting service. The service treatment records (STR) show that there were no in-service complaints, and the separation physical examination from August 1979 noted a normal back exam.  The Veteran denied any recurrent back pain or back injury. Furthermore, the STRs do not reflect any symptoms or injuries in service and post-service records do not show back manifestations within the one-year presumptive period from service. See 38 C.F.R. §§ 3.307, 3.309(a) (arthritis shall manifest or be noted within a year after service in order to be compensable). Because the Veteran did not meet the criteria of 38 C.F.R. § 3.307 for arthritis he cannot receive presumptive service connection compensation based on chronic disease or continuity of symptomatology. However, direct service connection under § 3.303 must be addressed.
The Veteran reported that he began seeking treatment for lower back pain in 1990. The Veteran states he did experience pain during service but never reported the pain, but he denied back pain in his exit exam. 
The Veteran submitted evidence of his diagnosis, medical articles regarding his diagnosis, and evidence of the health effects that a deep-sea diver in the Navy could experience post-service.  In June 2015, the Veteran noted that he had reports from four orthopedic physicians, and an orthopedic surgeon, an electro-diagnostic physician, a neurologist, a general surgeon, and a family practice physician that documented that his disabilities were caused by 17 years of diving.  Although some records of private care were received and although the private practitioners acknowledged his diving career, none contained opinions on the etiology of his specific lumbar spine disorder.  
In June 2015, a VA physician's assistant reviewed the Veteran's April 2013 magnetic resonance image (MRI) and a June 2013 electro-diagnostic study along with the supporting studies and information submitted by the Veteran. The Veteran reported that he first experienced shoulder pain in 1973 and that he was told many years later that it was the beginning of his back disorder.  The PA noted the information in the training letter and acknowledged the Veteran's long career as a diver.  The PA cited the letter and other medical literature for the principle that late onset arthritis may be as a result of the cumulative effects of unrecognized recurrent episodes of dysbaric osteonecrosis, most commonly found in the shoulders and hips and only occasionally in the low back.  The PA also cited medical information regarding osteonecrosis and several sources regarding degeneration of the spine. 
The PA noted the Veteran's reports that he first sought treatment for his lower back pain in 1990 and that the first available record is an April 2013 MRI.  The PA performed an examination and concurred in the diagnosis of degenerative arthritis of the spine.  The PA provided the following opinion.  
The MRI lumbar spine dated 4/02/2013 notes degenerative changes without any reported signs of osteonecrosis noted. Based on TL 07-04 the low back is only occasionally involved in late-onset arthritis. The veteran at the time of first diagnosis of degenerative lumbar disease (per available records) was 72 years of age, and as noted above, 98% percent of persons of this age would demonstrate degenerative findings on imaging. Based on this information, it is less than likely as not that the veteran's current degenerative disease of the lumbar spine with L4 radiculopathy of the bilateral lower extremities was related to Deep Sea Diving during military service. 
The examiner opined that it is less likely than not that the Veteran's lumbar spine arthritis is due to active service. She based this conclusion on his degenerative changes being consistent with his age, and the MRI images supporting that conclusion. She also noted there is no mention of service connection from the private medical providers. Furthermore, an email message submitted by a doctor friend of the Veteran only mentions that weight from the diving suits "could contribute" to arthritis in the "neck and shoulders."  The Board notes that none of the medical records contains a diagnosis of osteonecrosis. 
The Board acknowledges the Veteran's reports of his duties and experiences as a diver and the many documents submitted regarding the nature of these duties and weight of equipment.  The Veteran is competent and credible to report these events but is not competent to determine that his current lumbar degenerative disease is a manifestation of osteonecrosis or that it was caused by his diving experiences.  The Board places low probative weight on the opinion expressed by the retired Navy medical officer because it was conditional, addressed disorders of the shoulders and hips, and was not based on an examination of the Veteran.  The Board assigns much greater weight to the June 2015 VA opinion because it was based on a complete review of the file including the materials provided by the Veteran, his statements about his duties, and review of the clinical data and imaging studies.  This opinion is the only opinion to directly address whether the Veteran's particular lumbar spine arthritis is service connected.  The June 2015 examiner explains in detail how the lumbar spine arthritis is less likely than not service connected based on all the evidence submitted. Therefore, direct service connection is not warranted.
Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See, 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.
B. Radiculopathy Lower Right Extremity
A primary disability is required to establish any secondary service connection. The Veteran does not have service connection for his lumbar spine arthritis, and therefore cannot receive secondary service connection for the radiculopathy of his lower right extremity. Therefore, the Board must deny the Veteran's claim for radiculopathy of the lower right extremity as associated with the degenerative disease of the lumbar spine. However, direct service connection for radiculopathy must be addressed.
The Veteran is diagnosed with radiculopathy of his lower right extremity. Presumptive service connection may be granted for peripheral nerve conditions if that condition manifests to a compensable degree within a year after military discharge. 38 C.F.R. §§ 3.307, 3.309(a). The Veteran did not complain of lower right extremity pain during service, his service treatment records (STR), and discharge examination are silent as to pain in his lower right extremity. The first time an issue was reported was in April 2013, more than a year after the Veteran was discharged. Additionally, since there was no showing of symptoms, and a continuance of symptomatology therefrom, the Veteran is not entitled to presumptive service connection for the radiculopathy in his lower right extremity.
The Veteran is also not entitled to direct service connection under 38 C.F.R. § 3.303. While he has a current disability there is no medical opinion that directly connects his radiculopathy to his service. The medical evidence submitted by the Veteran directly addresses his lumbar spine disability and at times secondarily discusses his radiculopathy, but at no point does that evidence directly connect the radiculopathy to an in-service event and state that a nexus exists. 

ORDER

Entitlement to service connection for arthritis of the lumbar spine is denied.

Entitlement to service connection for radiculopathy of the lower right extremity is denied.


____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


